EXHIBIT 10.1

 

FORM OF PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”), dated as of July 12, 2005, is by and
among LTC Properties, Inc., a Maryland corporation (the “Company”), each
Purchaser listed under the heading “Direct Purchasers” on Schedule A (each, a
“Direct Purchaser”), each Investment Adviser listed under the heading
“Investment Advisers” on the signature pages hereto (each, an “Investment
Adviser”) who are entering into this Agreement on behalf of themselves (as to
paragraph 5 of this Agreement) and those Purchasers which are a fund or
individual or other investment advisory client of such Investment Adviser listed
under their respective names on Schedule B (each, a “Client”), and each
Broker-Dealer listed on Schedule C (each, a “Broker-Dealer”) which is entering
into this Agreement on behalf of itself (as to paragraph 6 of this Agreement)
and those Purchasers which are customers for which it has power of attorney to
sign listed under their respective names on Schedule C (each, a “Customer”). 
Each of the Customers, Direct Purchasers and Clients are referred to herein as
individually, a “Purchaser” and collectively, the “Purchasers.”

 

WHEREAS, the Purchasers desire to purchase from the Company (or their Investment
Advisers and Broker-Dealers desire to purchase on their behalf from the
Company), and the Company desires to issue and sell to the Purchasers up to an
aggregate of 1,500,000 shares (the “Capital Shares”) of the Company’s Common
Stock, par value $0.01 per share (the ”Common Stock”), with the number of
Capital Shares acquired by each Purchaser set forth opposite the name of such
Purchaser on Schedule A, Schedule B or Schedule C, as the case may be.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 


1.                                       PURCHASE AND SALE.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE INVESTMENT ADVISERS AND THE BROKER-DEALERS (ON
BEHALF OF PURCHASERS WHICH ARE CLIENTS AND CUSTOMERS, RESPECTIVELY) AND THE
OTHER PURCHASERS HEREBY SEVERALLY AND NOT JOINTLY AGREE TO PURCHASE FROM THE
COMPANY, AND THE COMPANY AGREES TO ISSUE AND SELL TO THE SEVERAL PURCHASERS THE
NUMBER OF CAPITAL SHARES SET FORTH NEXT TO SUCH PURCHASER’S NAME ON SCHEDULE A,
SCHEDULE B OR SCHEDULE C, AS THE CASE MAY BE, AT A PRICE PER SHARE OF $22.08 FOR
AN AGGREGATE PURCHASE AMOUNT IN AN AMOUNT AS SET FORTH ON SCHEDULE D HEREOF (THE
“PURCHASE PRICE”) AT THE CLOSING (AS DEFINED BELOW).


 


2.                                       REPRESENTATIONS AND WARRANTIES OF
PURCHASER.  EACH PURCHASER REPRESENTS AND WARRANTS WITH RESPECT TO ITSELF THAT:


 

(a)                                  Due Authorization.  Such Purchaser has full
power and authority to enter into this Agreement and is duly authorized to
purchase the Capital Shares in the amount set forth opposite its name on
Schedule A, Schedule B or Schedule C, as the case may be.  This Agreement has
been duly authorized by such Purchaser and duly executed and delivered by or on
behalf of such Purchaser.  This Agreement constitutes a legal, valid and binding
agreement of such Purchaser, enforceable against such Purchaser in accordance
with its terms except as may be limited by (i) the effect of bankruptcy,
insolvency,

 

--------------------------------------------------------------------------------


 

reorganization, moratorium or other similar laws relating to or affecting the
rights or remedies of creditors or (ii) the effect of general principles of
equity, whether enforcement is considered in a proceeding in equity or at law
and the discretion of the court before which any proceeding therefor may be
brought (the “Enforceability Exceptions”).

 

(b)                                 Prospectus and Prospectus Supplement. Such
Purchaser has received a copy of the Company’s Basic Prospectus dated April 5,
2004 and the Prospectus Supplement dated July 12, 2005 (each as defined below).

 

(c)                                  Ownership of Excess Shares of Capital
Stock.  As of the date hereof and after giving effect to the transaction
contemplated hereby, such Purchaser, together with its subsidiaries and
affiliates, does not own directly or indirectly more than 9.8% in number of
shares or value, whichever is more restrictive, of any class or series of the
issued and outstanding capital stock of the Company.  Purchaser expressly
acknowledges that the provisions of the Company’s Articles of Incorporation, as
amended or supplemented (the “Charter”), prohibit the ownership by Purchaser
(together with its subsidiaries and affiliates) directly or indirectly of more
than 9.8% of the number of issued and outstanding Capital Shares and not more
than 9.8% of the number of issued and outstanding shares of any other class or
series of the Company’s capital stock and, in the event Purchaser’s Capital
Shares acquired pursuant to this Agreement or otherwise constitute Excess Shares
(as defined in the Charter), the Company may repurchase such number of the
Purchaser’s Capital Shares on the terms set forth in the Charter and referenced
in the Charter as is necessary to cause Purchaser to thereafter not own any
Excess Shares.

 


3.                                       REPRESENTATIONS AND WARRANTIES OF
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS THAT:


 

(a)                                  The Company meets the requirements for use
of Form S-3 under the Securities Act of 1933, as amended (the “Act”) and meets
the requirements pursuant to the standards for such Form as were in effect
immediately prior to October 21, 1992.  The Company’s Registration Statement (as
defined below) was declared effective by the SEC (as defined below) and the
Company has filed such post-effective amendments thereto as may be required
under applicable law prior to the execution of this Agreement and each such
post-effective amendment became effective.  The SEC has not issued, nor to the
Company’s knowledge, has the SEC threatened to issue or intends to issue, a stop
order with respect to the Registration Statement, nor has it otherwise suspended
or withdrawn the effectiveness of the Registration Statement or to the Company’s
knowledge, threatened to do so, either temporarily or permanently, nor, to the
Company’s knowledge, does it intend to do so.  On the effective date, the
Registration Statement complied in all material respects with the requirements
of the Act and the rules and regulations promulgated under the Act (the
“Regulations”); at the effective date the Basic Prospectus (as defined below)
complied, and at the Closing the Prospectus (as defined below) will comply, in
all material respects with the requirements of the Act and the Regulations; each
of the Basic Prospectus and the Prospectus as of its date and at the Closing
Date did not, does not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading;

 

2

--------------------------------------------------------------------------------


 

provided, however, that the representations and warranties in this
subsection shall not apply to statements in or omissions from the Prospectus
made in reliance upon and in conformity with information furnished to the
Company in writing by or on behalf of any of the Purchasers, Cohen & Steers
Capital Advisors, LLC, in its capacity as placement agent (“Placement Agent”),
any Investment Advisers or Broker-Dealers, or any of their respective
affiliates, expressly for use in the Prospectus. As used in this Agreement, the
term “Registration Statement” means the shelf registration statement on Form S-3
(File No. 333-113847) as declared effective by the Securities and Exchange
Commission (the “SEC”), including exhibits, financial statements, schedules and
documents incorporated by reference therein.  The term “Basic Prospectus” means
the prospectus included in the Registration Statement, as amended, or as
supplemented and filed with the SEC pursuant to Rule 424 under the Act in
connection with the sale of the Capital Shares hereunder.  The term “Prospectus
Supplement” means the prospectus supplement specifically relating to the Capital
Shares as to be filed with the SEC pursuant to Rule 424 under the Act in
connection with the sale of the Capital Shares hereunder.  The term “Prospectus”
means the Basic Prospectus and the Prospectus Supplement taken together.  The
term “preliminary prospectus” means any form of preliminary prospectus used in
connection with the marketing of the Capital Shares.  Any reference in this
Agreement to the Registration Statement, the Prospectus or any preliminary
prospectus shall be deemed to refer to and include the documents incorporated by
reference therein as of the date hereof or the date of the Prospectus or any
preliminary prospectus as the case may be, and any reference herein to any
amendment or supplement to the Registration Statement, the Prospectus or any
preliminary prospectus shall be deemed to refer to and include any documents
filed after such date and through the date of such amendment or supplement under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and so
incorporated by reference.

 

(b)                                 Since the date as of which information is
given in the Registration Statement and the Prospectus, except as otherwise
stated therein, (i) there has been no material adverse change or any development
which could reasonably be expected to give rise to a prospective material
adverse change in or affecting the condition, financial or otherwise, or in the
earnings, business affairs or, to the Company’s knowledge, business prospects of
the Company and the subsidiaries of the Company, if any (the “Subsidiaries”)
considered as one enterprise, whether or not arising in the ordinary course of
business, (ii) there have been no transactions entered into by the Company or
any of its Subsidiaries, other than those in the ordinary course of business,
which are material with respect to the Company and its Subsidiaries considered
as one enterprise, and (iii) other than regular quarterly dividends, there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its shares of equity securities.

 

(c)                                  The Company has been duly organized as a
corporation and is validly existing in good standing under the laws of the State
of Maryland.  Each of the Subsidiaries of the Company has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization.  Each of the Company and its Subsidiaries has the required power
and authority to own and lease its properties and to conduct its business as
described in the Prospectus; and each of the Company and its Subsidiaries is

 

3

--------------------------------------------------------------------------------


 

duly qualified to transact business in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.

 

(d)                                 As of the date hereof, the authorized
capital stock of the Company consisted of 45,000,000 shares of Common Stock, and
15,000,000 shares of Preferred Stock, par value $0.01 per share, of which
21,649,449 shares of Common Stock, 2,000,000 shares of 8.5% Series C Cumulative
Convertible Preferred Stock (the “Series C Preferred Shares”), 382,867 shares of
8.5% Series E Cumulative Convertible Preferred Stock (the “Series E Preferred
Shares”), and 6,640,000 shares of 8% Series F Cumulative Preferred Stock (the
“Series F Preferred Shares”) are issued and outstanding as of such date (without
giving effect to any Capital Shares issued or to be issued as contemplated by
this Agreement) and 23,350,551 shares of Common Stock are authorized and
unissued.  The issued and outstanding shares of the Company have been duly
authorized and validly issued and are fully paid and non-assessable; the Capital
Shares have been duly authorized, and when issued in accordance with the terms
of the Charter and delivered as contemplated hereby, will be validly issued,
fully paid and non-assessable and will be listed, subject to notice of issuance,
on the New York Stock Exchange, effective as of the Closing; the Common Stock
and the Series C, E and F Preferred Stock of the Company conform to all
statements relating thereto contained in the Prospectus; and the issuance of the
Capital Shares is not subject to preemptive or other similar rights.

 

(e)                                  Neither the Company nor any of its
Subsidiaries is in violation of its organizational documents or in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any material contract, indenture, mortgage, loan
agreement, note, lease or other instrument or agreement to which the Company or
any of its Subsidiaries is a party or by which it or any of them are bound, or
to which any of the property or assets of the Company or any of its Subsidiaries
is subject, except where such violation or default would not have a material
adverse effect on the condition, financial or otherwise, or the earnings,
business affairs or, to the Company’s knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise; and the execution,
delivery and performance of this Agreement, and the issuance and delivery of the
Capital Shares and the consummation of the transactions contemplated herein have
been duly authorized by all necessary action and will not conflict with or
constitute a material breach of, or material default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any material
property or assets of the Company or any of its Subsidiaries pursuant to, any
material contract, indenture, mortgage, loan agreement, note, lease or other
instrument or agreement to which the Company or any of its Subsidiaries is a
party or by which it or any of them are bound, or to which any of the property
or assets of the Company or any of its Subsidiaries is subject, nor will any
such action result in any violation of the provisions of the Charter, by-laws or
other organizational documents of the Company or any of its Subsidiaries or any
law, administrative regulation or administrative or court decree applicable to
the Company.

 

4

--------------------------------------------------------------------------------


 

(f)                                    The Company is organized in conformity
with the requirements for qualification and, as of the date hereof and as of the
Closing, operates in a manner that qualifies it as a “real estate investment
trust” under the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder and will be so qualified after giving effect to the sale
of the Capital Shares.

 

(g)                                 The Company is not required to be registered
under the Investment Company Act of 1940, as amended.

 

(h)                                 No legal or governmental proceedings are
pending to which the Company or any of its Subsidiaries is a party or to which
the property of the Company or any of its Subsidiaries is subject that are
required to be described in the Registration Statement or the Prospectus and are
not described therein, and no such proceedings have been threatened against the
Company or any of its Subsidiaries or with respect to any of their respective
properties that are required to be described in the Registration Statement or
the Prospectus and are not described therein.

 

(i)                                     No authorization, approval or consent of
or filing with any court or United States federal or state governmental
authority or agency is necessary in connection with the sale of the Capital
Shares hereunder, except such as may be required under the Act or the
Regulations or state securities laws or real estate syndication laws.

 

(j)                                     The Company and its Subsidiaries possess
such certificates, authorities or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct the
business now conducted by them, except where the failure to possess such
certificates, authority or permits would not have a material adverse effect on
the condition, financial or otherwise, or the earnings, business affairs or, to
the Company’s knowledge, business prospects of the Company and its Subsidiaries
considered as one enterprise.  Neither the Company nor any of its Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would materially and adversely affect the condition, financial or otherwise, or
the earnings, business affairs or, to the Company’s knowledge, business
prospects of the Company and its Subsidiaries considered as one enterprise, nor,
to the knowledge of the Company, are any such proceedings threatened or
contemplated.

 

(k)                                  The Company has full power and authority to
enter into this Agreement, and this Agreement has been duly authorized, executed
and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms except as may be limited by the Enforceability Exceptions.

 

(l)                                     As of the dates set forth therein or
incorporated by reference, the Company had good and marketable title to all of
the properties and assets reflected in the audited financial statements
contained in the Prospectus, subject to no lien, mortgage, pledge or encumbrance
of any kind except (i) those reflected in such financial statements, (ii) as are
otherwise described in the Prospectus, (iii) as do not materially adversely
affect

 

5

--------------------------------------------------------------------------------


 

the value of such property or interests or interfere with the use made or
proposed to be made of such property or interests by the Company and each of its
Subsidiaries or (iv) which constitute customary provisions of mortgage loans
secured by the Company’s properties creating obligations of the Company with
respect to proceeds of the properties, environmental liabilities and other
customary protections for the mortgagees.

 

(m)                               Neither the issuance, sale and delivery of the
Capital Shares nor the application of the proceeds thereof by the Company as
described in the Prospectus will cause the Company to violate or be in violation
of Regulation T, U or X of the Board of Governors of the Federal Reserve System
or any other regulation of such Board of Governors.

 

(n)                                 The statements set forth in the Basic
Prospectus under the caption “Description of Our Common Stock” in so far as such
statements purport to summarize provisions of laws or documents referred to
therein, are correct in all material respects and fairly present the information
required to be presented therein.

 


4.                                       REPRESENTATION AND WARRANTIES OF THE
INVESTMENT ADVISERS.  TO INDUCE THE COMPANY TO ENTER INTO THIS AGREEMENT, EACH
OF THE INVESTMENT ADVISERS HEREBY REPRESENTS AND WARRANTS THAT:


 

(a)                                  It is an investment adviser duly registered
with the SEC under the Investment Advisers Act of 1940.

 

(b)                                 It has been duly authorized to act as
investment adviser on behalf of each Client on whose behalf it is signing this
Agreement (as identified under the name of such Investment Adviser on Schedule B
hereto) and has the sole authority to make the investment decision to purchase
Capital Shares hereunder on behalf of such Client.

 

(c)                                  It has the power and authority to enter
into and execute this Agreement on behalf of each of the Clients listed under
its name on Schedule B hereto.

 

(d)                                 This Agreement has been duly authorized,
executed and delivered by it and, assuming it has been duly authorized, executed
and delivered by the Company, constitutes a legal, valid and binding agreement
of such Investment Adviser, enforceable against it in accordance with its terms
except as may be limited by the Enforceability Exceptions.

 

(e)                                  It has received a copy of the Company’s
Basic Prospectus dated April 5, 2004 and Prospectus Supplement dated July 12,
2005.

 


5.                                       REPRESENTATION AND WARRANTIES OF THE
BROKER-DEALERS.  TO INDUCE THE COMPANY TO ENTER INTO THIS AGREEMENT, EACH
BROKER-DEALER REPRESENTS AND WARRANTS THAT:


 

(a)                                  It is duly registered and in good standing
as a broker-dealer under the Exchange Act and is licensed or otherwise qualified
to do business as a broker-dealer with the National Association of Securities
Dealers, Inc. and in all states in which it will offer any Capital Shares
pursuant to this Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)                                 It has delivered a copy of the Prospectus to
each Purchaser set forth under its name on Schedule C hereto.

 

(c)                                  It has been granted a duly authorized
power-of-attorney to execute and deliver this Agreement on behalf of each
Customer on whose behalf it is signing this Agreement (as identified under the
name of such Broker-Dealer on Schedule C hereto) and such power has not been
revoked.

 

(d)                                 This Agreement has been duly authorized,
executed and delivered by it and, assuming it has been duly authorized, executed
and delivered by the Company, constitutes a legal, valid and binding agreement
of such Broker-Dealer, enforceable against it in accordance with its terms
except as may be limited by the Enforceability Exceptions.

 


6.                                       CONDITIONS TO OBLIGATIONS OF THE
PARTIES.  (A)  THE PURCHASERS’ SEVERAL OBLIGATION TO PURCHASE THE CAPITAL SHARES
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS HAVING BEEN MET:


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 3 OF THIS AGREEMENT SHALL BE TRUE AND CORRECT WITH THE SAME
FORCE AND EFFECT AS THOUGH EXPRESSLY MADE AT AND AS OF THE CLOSING,


 


(II)                                  THE PURCHASERS SHALL HAVE RECEIVED AN
OPINION FROM BALLARD SPAHR ANDREWS & INGERSOLL, LLP, SPECIAL MARYLAND COUNSEL TO
THE COMPANY, DATED AS OF THE DATE OF THE CLOSING, IN A FORM ACCEPTABLE TO THE
PURCHASERS,


 


(III)                               THE PURCHASERS SHALL HAVE RECEIVED AN
OPINION FROM REED SMITH LLP, SPECIAL SECURITIES COUNSEL TO THE COMPANY, DATED AS
OF THE DATE OF THE CLOSING, IN A FORM ACCEPTABLE TO THE PURCHASERS,


 


(IV)                              THE PLACEMENT AGENT SHALL HAVE RECEIVED A
COMFORT LETTER FROM ERNST & YOUNG LLP, DATED AS OF THE CLOSING, SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT C, AND


 


(V)                                 ON THE CLOSING DATE, THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASERS A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER AND
CHIEF FINANCIAL OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, SETTING
FORTH THAT EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT SHALL BE TRUE ON AND AS OF THE CLOSING DATE AS IF MADE AS OF THE
CLOSING DATE AND EACH OF THE CONDITIONS AND COVENANTS CONTAINED HEREIN SHALL
HAVE BEEN COMPLIED WITH TO THE EXTENT COMPLIANCE IS REQUIRED PRIOR TO CLOSING,
AND SHALL HAVE DELIVERED SUCH OTHER CUSTOMARY CERTIFICATES AS THE PLACEMENT
AGENT SHALL HAVE REASONABLY REQUESTED.


 


7

--------------------------------------------------------------------------------



 


(B)                                 THE COMPANY’S OBLIGATION TO ISSUE AND SELL
THE CAPITAL SHARES SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS HAVING BEEN MET:


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTIONS 2, 4 AND 5 OF THIS AGREEMENT SHALL BE TRUE AND CORRECT WITH
THE SAME FORCE AND EFFECT AS THOUGH EXPRESSLY MADE AT AND AS OF THE CLOSING AND


 


(II)                                  THE SETTLEMENT AGENT SHALL HAVE RECEIVED
PAYMENT IN FULL FOR THE PURCHASE PRICE FOR THE CAPITAL SHARES BY FEDERAL WIRE OF
IMMEDIATELY AVAILABLE FUNDS, NOT LESS THAN THE AGGREGATE AMOUNT OF $33,120,000
PRIOR TO THE PAYMENT OF FEES AND EXPENSES.


 


7.                                       CLOSING.  PROVIDED THAT THE CONDITIONS
SET FORTH IN SECTION 6 HERETO AND THE LAST SENTENCE OF THIS SECTION 7 HAVE BEEN
MET OR WAIVED AT SUCH TIME, THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
CONSUMMATED ON JULY 15, 2005, OR AT SUCH OTHER TIME AND DATE AS THE PARTIES
HERETO SHALL AGREE (EACH SUCH TIME AND DATE OF PAYMENT AND DELIVERY BEING HEREIN
CALLED THE “CLOSING”).  AT THE CLOSING, SETTLEMENT SHALL OCCUR THROUGH
JEFFRIES & COMPANY, OR AN AFFILIATE THEREOF, ON A DELIVERY VERSUS PAYMENT BASIS
THROUGH THE DTC ID SYSTEM.


 


8.                                       COVENANTS.  THE COMPANY HEREBY
COVENANTS AND AGREES THAT SUBJECT TO ALL PURCHASERS CONSUMMATING THE PURCHASE OF
THE CAPITAL SHARES AT THE CLOSING, THE COMPANY WILL USE THE PROCEEDS OF THE
OFFERING CONTEMPLATED HEREBY AS SET FORTH UNDER THE CAPTION “USE OF PROCEEDS” IN
THE PROSPECTUS SUPPLEMENT.


 


9.                                       TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED, AND THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE ABANDONED, BY
WRITTEN NOTICE PROMPTLY GIVEN TO THE OTHER PARTIES HERETO, AT ANY TIME PRIOR TO
THE CLOSING BY THE COMPANY, ON THE ONE HAND, OR ANY PURCHASER ON THE OTHER, IF
THE CLOSING SHALL NOT HAVE OCCURRED ON OR PRIOR TO JULY 31, 2005; PROVIDED THAT
THE COMPANY OR SUCH PURCHASER, AS THE CASE MAY BE, SHALL NOT BE ENTITLED TO
TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 9 IF THE FAILURE OF CLOSING TO
OCCUR ON OR PRIOR TO SUCH DATES RESULTS PRIMARILY FROM SUCH PARTY ITSELF HAVING
MATERIALLY BREACHED ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED IN THIS
AGREEMENT.


 


10.                                 NOTICES.  EXCEPT AS OTHERWISE HEREIN
PROVIDED, ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS SHALL BE IN WRITING
AND, IF TO THE PURCHASERS, SHALL BE SUFFICIENT IN ALL RESPECTS IF DELIVERED OR
SENT BY FACSIMILE TO 212-446-9181 OR BY CERTIFIED MAIL TO COHEN & STEERS CAPITAL
ADVISORS, LLC, 757 THIRD AVENUE, NEW YORK, NEW YORK 10017, ATTENTION: BRADLEY
RAZOOK, AND, IF TO THE COMPANY, SHALL BE SUFFICIENT IN ALL RESPECTS IF DELIVERED
OR SENT TO THE COMPANY BY FACSIMILE TO 805-981-8663 OR BY CERTIFIED MAIL TO THE
COMPANY AT 22917 PACIFIC COAST HIGHWAY, SUITE 350, MALIBU, CA 90265, ATTENTION:
CHIEF FINANCIAL OFFICER


 


11.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


 


12.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY BE AMENDED ONLY IN A WRITING THAT IS EXECUTED BY
EACH OF THE PARTIES HERETO.

 

8

--------------------------------------------------------------------------------


 


13.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  EXECUTED COUNTERPARTS MAY BE DELIVERED BY FACSIMILE.


 

14.                                 Construction.  When used herein, the phrase
“to the knowledge of” the Company or “known to” the Company or any similar
phrase means the actual knowledge of the Chief Executive Officer, Chief
Financial Officer or Chief Operating Officer of the Company and includes the
knowledge that such officers would have obtained of the matter represented after
reasonable due and diligent inquiry of those employees of the Company whom such
officers reasonably believe would have actual knowledge of the matters
represented.

 

9

--------------------------------------------------------------------------------